Citation Nr: 9935038	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by right hand pain.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to an initial evaluation in excess of 10 
percent for actinic keratoses, status post removal of basal 
cell carcinoma, left forehead.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to a compensable initial disability 
evaluation for bilateral hearing loss.

6.  Entitlement to a compensable initial disability 
evaluation for Ramsay Hunt syndrome.

7.  Entitlement to a compensable initial disability 
evaluation for bursitis, right hip.

8.  Entitlement to a compensable initial disability 
evaluation for arthritis of the lumbar spine, with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1996.  This appeal arises from a June 1997 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

The issues of increased evaluations for actinica keratoses, 
bursitis of the right hip, and arthritis of the lumbar spine 
with lumbosacral strain, will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of hepatitis B or a chronic disorder 
manifested by right hand pain.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
hepatitis B or a chronic disorder manifested by right hand 
pain are plausible.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 53 decibels and in the left ear of 55 decibels, 
with speech recognition ability of 96 percent in each ear.

4.  The veteran's service-connected tinnitus is manifested by 
complaints of constant ringing in the ears and interference 
with hearing.

5.  The veteran's service connected Ramsay Hunt syndrome has 
been asymptomatic since service and does not result in a 
moderate level of incomplete paralysis of the seventh cranial 
nerve.


CONCLUSIONS OF LAW

1.  The claims for service connection for hepatitis B and a 
disorder manifested by right hand pain are not well grounded 
and there is no statutory duty to assist the veteran in the 
development of facts pertinent to those claims.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss, from August 1, 1996, to the present, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1999).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
6260 (1996).

4.  The criteria for a compensable evaluation for Ramsay Hunt 
syndrome since August 1, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.31, 
Diagnostic Code 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for hepatitis B and a chronic disorder 
manifested by right hand pain, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The veteran's service medical records do not contain evidence 
of right hand pathology.  In September 1988, the veteran was 
advised that a sample of blood from his most recent donation 
had contained the Hepatitis B core antibody, which indicated 
that he had been exposed to Hepatitis B at some time in the 
past, but that there was no evidence of Hepatitis B Surface 
antigen, or of any current infection.  The veteran was not 
advised to consult a physician.  

On VA examination conducted in March 1997, the veteran 
reported a history of intermittent pain and mild stiffness in 
the right second and third metacarpophalangeal joints for the 
past two to three years.  There was normal function and range 
of motion of the hand, and no swelling was found.  X-ray of 
the right hand was normal.  The veteran had no history of 
jaundice or clinical hepatitis, and no symptoms suggestive of 
any liver disorder or hepatitis.

Review of the record indicates that there is no objective 
medical evidence to demonstrate right hand pathology during 
service or a diagnosis of a chronic right hand disorder after 
service.  There is similarly no objective medical evidence of 
hepatitis B during or after service.  The blood test during 
service in 1988 indicated that he had been exposed to 
Hepatitis B at some time in the past, but no actual 
disability (i.e., infection) has been demonstrated either 
during or after surface.

The veteran's written statements to the effect that he has 
current disorders that are related to service are not 
supported by the objective evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His statements as 
to medical diagnosis are not competent evidence that would 
render his claims well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claims are 
not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for hepatitis 
B and a disorder manifested by right hand pain are plausible 
or otherwise well-grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Under these circumstances, those 
claims are denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Rating Claims

The veteran's claim for an increased evaluations for hearing 
loss, tinnitus, and Ramsay Hunt syndrome are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  All 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Bilateral Hearing Loss

The RO granted entitlement to bilateral hearing loss in June 
1997 and assigned a noncompensable disability evaluation for 
that disability, effective from August 1, 1996.  The veteran 
contends that he is entitled to a compensable evaluation.

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 (1999) of VA's Schedule for Rating 
Disabilities.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss is determined by 
application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).

The veteran was afforded a VA audiological examination in 
April 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
85
90
LEFT

20
20
85
95

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was reported as 53 decibels, 
and the average pure tone decibel loss in his left ear was 
reported as 55 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  The examiner 
diagnosed normal hearing sensitivity 250 through 2000 Hz, 
with severe sensorineural hearing loss from 3000 through 8000 
Hz bilaterally.  

The reported 53 decibel average pure tone threshold loss in 
the right ear and the 96 percent correct speech 
discrimination score in the right ear, when entered into 
Table VI of § 4.87, result in a hearing impairment with a 
numeric designation of I in the right ear.  The reported 55 
decibel average pure tone threshold loss in the left ear and 
the 96 percent correct speech discrimination score in the 
left ear, when entered into Table VI of § 4.87, result in a 
hearing impairment with a numeric designation of I in the 
left ear.  When applied to Table VII of § 4.87, the numeric 
designations of I in each ear translate to a 0 percent 
evaluation for the veteran's service-connected hearing 
disability.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1999).  

Accordingly, the degree of hearing impairment as shown by the 
recent medical findings does not support entitlement to an 
increased disability evaluation.  In so concluding, the Board 
is cognizant of the veteran's general contention that the 
severity of his bilateral hearing loss has increased.  
However, in evaluating the veteran's claim, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the veteran's 
claim, and a compensable disability evaluation for his 
service-connected hearing loss disability at any time since 
August 1996 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
In this regard, see Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  The facts in this case do not 
raise a reasonable doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).

Tinnitus

Tinnitus was noted during service in 1996.  Service 
connection for tinnitus was granted in June 1997.  A 10 
percent evaluation was assigned from August 1996.

On the April 1997 VA audiology examination, the examiner 
noted bilateral constant tinnitus.  The veteran's tinnitus is 
currently rated under Diagnostic Code 6260 for persistent 
tinnitus as 10 percent disabling.  That level of disability 
contemplates persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  This is the highest level of 
disability allowable for tinnitus under Diagnostic Code 6260.  
To obtain a higher rating for his tinnitus, he would have to 
be rated under other diagnostic codes which contemplate 
tinnitus as a symptom of other disability.  The only other 
diagnostic codes which relate to the ears that provide for a 
higher rating are Diagnostic Codes 6204, 6205, and 6207.  
These however, require a diagnosis of labyrinthitis (6204), 
Meniere's syndrome (6205) or loss of auricle (6207), none of 
which has been shown or alleged.  Therefore, an increased 
rating for tinnitus is not warranted.

This is not an exceptional case where the schedular 
evaluations are shown to be inadequate.  It does not present 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999).

Ramsay Hunt Syndrome

The service medical records indicate that the veteran was 
diagnosed with Ramsay Hunt syndrome in June 1989.  Service 
connection for Ramsay Hunt syndrome was granted in June 1997, 
and a noncompensable evaluation was assigned from August 1, 
1996 under code 8207.  The veteran contends that he is 
entitled to a compensable evaluation.

A 10 percent evaluation under Code 8207 requires moderate 
incomplete paralysis of the seventh cranial nerve.  Severe 
incomplete paralysis requires a 20 percent rating.  38 C.F.R. 
Part 4, Diagnostic Code 8207 (1999).  In every instance where 
the minimum scheduler evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R Part 4 § 4.31 (1999).

A VA examination was conducted in March 1997.  The examiner 
noted history of Bell's palsy in June 1989 with two 
recurrences during service.  The veteran denied any current 
symptomatology suggestive of Bell's palsy or any other 
cranial nerve involvement.  Neurological examination was 
negative.  The diagnosis was Ramsay Hunt syndrome with 
intermittent right Bell's palsy, without clinical signs or 
symptoms at present.

Review of the examination findings indicates that the 
veteran's Ramsay Hunt syndrome has been asymptomatic since 
service.  There is no medical evidence that demonstrates that 
the disability rises to the moderate level of incomplete 
paralysis required for a compensable evaluation under the 
rating schedule.  38 C.F.R. Part 4, including § 4.31, 
Diagnostic Code 8207 (1999).  Accordingly, the veteran's 
claim for a compensable evaluation for Ramsay Hunt syndrome 
at any time since August 1, 1996, must be denied.  See 
Fenderson, supra.  There is no equipoise between the positive 
and negative evidence, therefore no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Service connection for a disorder manifested by right hand 
pain is denied.

Service connection for hepatitis B is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for Ramsay Hunt syndrome is denied.


REMAND

The veteran is currently seeking increased evaluations for 
his service connected lower back and right hip disabilities.  
The veteran was examined for VA compensation purposes in 
March 1997.  That examination did not contain the detailed 
findings necessary for proper evaluation of the veteran's 
claims, including ranges of motion expressed in degrees and 
comments on the functional loss associated with the service 
connected lower back and right hip disabilities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
inadequate VA examination findings, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss, and the specific ranges of 
motion, associated with the service connected lower back and 
right hip disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination.

The veteran is also seeking an increased evaluation for his 
service connected actinic keratoses of the left forehead.  The 
only VA examination of that disability was conducted in March 
1997.  Review of the record indicates that the veteran had a 
basal cell carcinoma removed from his left forehead at a 
private hospital in October 1997.  The RO has considered 
residuals of the basal cell carcinoma part of the service 
connected disability.  A current VA examination is necessary 
to properly assess the current nature and extent of that 
disability.  Accordingly, the RO should schedule the veteran 
for a VA dermatologic examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
lower back and right hip pathology.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the lower back 
and right hip, should be conducted and 
the examiner should review the results of 
the testing prior to completion of the 
report.  Ranges of motion must be 
measured by goniometer and reported in 
degrees.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the effected 
joints.  The report of examination should 
include complete rationale for the 
conclusions reached.

2.  The RO should schedule the veteran 
for an examination by a VA dermatologist 
to determine the nature and extent of the 
actinic keratoses, status post removal of 
basal cell carcinoma, left forehead.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of the service connected 
disability found to be present, including 
the presence or absence of constant 
itching or exudation, extensive lesions, 
and marked disfigurement.  The report of 
examination should include complete 
rationale for the conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

4.  Following completion of the above, 
the RO should review the veteran's claims 
with regard to the additional evidence 
obtained.  In evaluating the veteran's 
lower back disability, the RO should note 
that the VA Office of General Counsel has 
issued precedent opinions regarding 
multiple ratings for arthritis and other 
musculoskeletal disabilities.  The 
General Counsel held that a single 
musculoskeletal disability may receive 
separate ratings under the diagnostic 
codes for arthritis and under diagnostic 
codes which rate musculoskeletal 
disabilities under criteria other than 
limitation of motion.  VAOGPREC 23-97.  
The General Counsel has also held that 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative 
or traumatic arthritis under Diagnostic 
Codes 5003 or 5010, and that if a 
musculoskeletal disability is rated under 
a specific diagnostic code that does not 
involve limitation of motion and another 
diagnostic code based on limitation of 
motion may be applicable, the latter 
diagnostic code must be considered in 
light of sections 4.40, 4.45, and 4.59.  
VAOGPREC 9-98.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







